EXHIBIT 10.25

CANCELLATION AGREEMENT

 

This Cancellation Agreement (this "Cancellation Agreement") is made as of
January 21, 2016 by and between Star Vending Services Corp., f/k/a, ANDES 6
Inc., a Delaware Corporation ("Star Vending"), Star Vending Acquisition Corp., a
Nevada Corporation ("Star Vending AQC ") and Robert Thadeus Management Corp., a
Nevada Corporation ("RTM") and The Wiebort Living Trust.

 

R E C I T A L S

 

A. As of January 21, 2016, the parties to this Agreement entered into an
Agreement and Plan of Merger which provided for the merger of Star Vending AQC,
as a wholly-owned subsidiary of Star Vending, into RTM, by which RTM becomes a
wholly-owned subsidiary of Star Vending and issues shares to The Wiebort Living
Trust in exchange for all of its shares in RTM. This Agreement provides for the
cancellation of all of the shares of The Wiebort Living Trust in Star Vending to
enable the completion of merger transaction by the issuance of newly issued
shares to The Wiebort Living Trust in exchange for its shares in RTM.

 

B. Star Vending was incorporated in Delaware on January 29, 2015 as ANDES 6 Inc.
Its current authorized capital stock consists of: (1) 100,000,000 shares of
Common Stock, 0.0001 par value ("Star Vending, Common Stock"), of which
10,000,000 shares are issued and outstanding; and (2) 5,000,000 shares of
Preferred Stock, 0.0001 par value ("Star Vending Preferred Stock"), none of
which is outstanding. All issued and outstanding shares of Star Vending owned by
The Wiebort Living Trust (99.5%) and Richard Chiang (0.05%). The shares owned by
The Wiebort Living Trust are being cancelled and reissued in conjunction with
the merger provided for in this Agreement.

 

C. Star Vending AQC was incorporated in Nevada on January 13, 2016. Its
authorized capital stock consists of: (1) 10 shares of Common Stock, ("Star
Vending AQC Common Stock"), of which 10 shares are issued and outstanding; with
(2) no shares of Preferred Stock or any other class of stock. All issued and
outstanding shares of Star Vending AQC are owned by Star Vending.

D. RTM was incorporated in Nevada on February 13, 2013. Its authorized capital
stock consists of: (1) 10 shares of Common Stock, par value $.01 dollars per
share ("RTM Common Stock"), of which 10 shares are issued and outstanding; with
(2) no shares of Preferred Stock or any other class of stock. All issued and
outstanding shares of RTM are owned by The Wiebort Living Trust.

 

E. The respective Boards of Directors of Star Vending, Star Vending AQC, and RTM
have each determined that it is advisable and in the best interests of their
respective stockholders that Star Vending AQC merge with and into RTM upon the
terms and subject to the conditions set forth in this Merger Agreement for the
purpose of effecting a merger between Star Vending AQC with and into RTM so that
RTM becomes a wholly owned subsidiary of Star Vending.

 

1 

 



F.  The Board of Directors of each of the Constituent Corporations has approved
the Merger Agreement.   

G. For United States federal income tax purposes, it is intended that the Merger
shall qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
shall be, and is hereby, adopted as a “plan of reorganization” for purposes of
Section 368(a) of the Code.

 

H. The Parties desire in this Agreement to make certain representations,
warranties, covenants, and agreements in connection with, and establish certain
conditions precedent to, the Merger.

 

               NOW, THEREFORE, the parties do hereby agree that Star Vending AQC
shall merge with and into RTM on the following terms, conditions and other
provisions:


THE MERGER

1. MERGER AND EFFECTIVE TIME. At the Effective Time (as defined below), Star
Vending AQC shall be merged with and into RTM (the "Merger"), and RTM shall be
the surviving Corporation of the Merger (the "Surviving Corporation"). The
Merger shall become effective upon the close of business on the date when a duly
executed copy of this Merger Agreement, along with all required officers'
certificates, is filed with the Secretary of State of the State of Nevada (the
"Effective Time").

2. SHARE CANCELLATION. Immediately prior to the Effective Time, and contingent
upon the consummation of the Merger, all of the 9,950,000 shares of common stock
of The Wiebort Living Trust in Star Vending shall be cancelled in exchange for
and in consideration of the rights acquired by The Wiebort Living Trust in the
Agreement and Plan of Merger through this Agreement, and such shares shall be of
no further force and effect.

 

3. STOCK CERTIFICATES. At and after the Effective Time, all of the outstanding
certificates owned by The Wiebort Living Trust, that, prior to that date;
represented shares of Star Vending Stock shall, until such certificate(s) shall
have been surrendered, be entitled to exercise any voting and other rights with
respect to, and to receive any dividend and other distributions upon, the shares
of RTM Common Stock evidenced by such outstanding certificate(s) as above
provided.

 

4. TAX-FREE REORGANIZATION. The Merger is intended to be a tax-free plan of
reorganization within the meaning of Section 368(a)(1)(F) of the Code.

 

2 

 

5. GOVERNING LAW. This Agreement shall be governed by and construed under the
laws of the State of Delaware.

 

IN WITNESS WHEREOF, this Cancellation Agreement is hereby executed on behalf of
each of the Constituent Corporations and attested by their respective officers
hereunto duly

authorized.

 

 

ROBERT THADEUS MANAGEMENT CORP.

a Nevada Corporation

 

By: _/s/_Robert Wiebort

Robert Wiebort

President and Chief Executive Officer


 

By: _/s/_Robert Wiebort

Robert Wiebort

VP Secretary

 

STAR VENDING SERVICES CORP., fka, ANDES 6 Inc.

a Delaware Corporation

 

By: _/s/_Robert Wiebort

Robert Wiebort

President and Chief Executive Officer





By: _/s/_Patrick_Paggi

Patrick Paggi

Chief Financial Officer

 

By: _/s/_Sandra Wiebort

Sandra Wiebort

VP Secretary

 



 

The Wiebort Living Trust

 

By: _/s/_Robert Wiebort

Robert Wiebort, Trustee

 

 

 



3 

 

 

 